         Case 4:20-cv-01172 Document 222 Filed on 02/23/21 in TXSD Page 1 of 3
                                                                                           United States District Court
                                                                                             Southern District of Texas

                                                                                                ENTERED
                          IN THE UNITED STATES DISTRICT COURT                                February 23, 2021
                          FOR THE SOUTHERN DISTRICT OF TEXAS                                 Nathan Ochsner, Clerk
                                    HOUSTON DIVISION

LENNIE JACKSON,                                   §
                                                  §
                       Plaintiff,                 §
                                                  §
VS.                                               §           CIVIL ACTION NO. H-20-1172
                                                  §
WELLS FARGO N.A.,                                 §
                                                  §
                       Defendant,                 §
                                                  §
BL ENTERPRISE LLC,                                §
                                                  §
               Nominal Defendant                  §

                                                ORDER

        This court has entered final judgment against Jackson on his claims, (Docket Entry No. 182),

and denied his motion for reconsideration, (Docket Entry No. 178). The court granted summary

judgment for Wells Fargo because Jackson lacks standing to pursue his claims and because, even if he

had standing, his claims are utterly without merit. (Docket Entry No. 174). The court entered its final

judgment on December 17, 2020. (Docket Entry No. 182). Jackson appealed. (Docket Entry No.

176).

        Despite his pending appeal, Jackson continued to file baseless and frivolous motions and

documents in this court. The court entered a preclusion order barring Jackson from further filings in

this case without leave of court. (Docket Entry No. 212). Still undeterred, Jackson informed opposing

counsel that he intended to file a fresh lawsuit in state court based on the same, rejected claims. (Docket

Entry No. 214). Wells Fargo moved for a temporary restraining order preventing Jackson from filing




                                                        1
        Case 4:20-cv-01172 Document 222 Filed on 02/23/21 in TXSD Page 2 of 3



a new lawsuit based on the claims that this court has already ruled on. (Id.). The court granted the

motion and entered a TRO on February 9, 2021. (Docket Entry Nos. 215, 216).

       Wells Fargo now asks the court to convert the temporary restraining order to a permanent

injunction barring Jackson from filing any new lawsuit, whether state or federal, to challenge the

ownership or the validity of the foreclosure sale of the property at 12631 Drifting Winds Drive. (Docket

Entry No. 217). The court’s reasoning and the basis for granting a temporary restraining order are fully

set out in the February 9, 2021 Memorandum and Order. (Docket Entry No. 215). The circumstances

of this case have not changed since the court entered that Memorandum and Order. Indeed, in the

interim, Jackson has flouted the court’s preclusion order by filing two additional baseless motions.

(Docket Entry Nos. 219, 220). Jackson’s objections to the permanent injunction, (Docket Entry No.

218), are without merit.

       Wells Fargo’s motion to extend the temporary restraining order to a permanent injunction,

(Docket Entry No. 217), is granted. Lennie Jackson is enjoined from filing any new lawsuit in any

court, whether or state or federal, to challenge the ownership or the validity of the August 7, 2018

foreclosure sale of the real property located at 12631 Drifting Winds Drive, Houston, Texas 77044,

described as:

       LOT TWENTY-ONE (21), IN BLOCK THREE (3) OF PARKWAY FOREST,
       SECTION ONE (1), AN ADDITION IN HARRIS COUNTY, TEXAS, ACCORDING
       TO THE MAP OR PLAT THEREOF, RECORDED IN VOLUME 194, PAGE 119 OF
       THE MAP RECORDS OF HARRIS COUNTY, TEXAS.




                                                       2
           Case 4:20-cv-01172 Document 222 Filed on 02/23/21 in TXSD Page 3 of 3




          Jackson’s latest frivolous motions, (Docket Entry Nos. 219, 220), are stricken. Jackson may

not make additional filings in this case without leave of court.

          Jackson may continue to pursue his claims through the appropriate avenue: his pending

appeal.


          SIGNED on February 23, 2021, at Houston, Texas.



                                              _______________________________________
                                                           Lee H. Rosenthal
                                                    Chief United States District Judge




                                                        3
